                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


RANDY RAYMOND WALLWAY,                         Case No. CV-17-71-M-DLC-JCL

                                               JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

MHP OFFICER SCHNEIDER,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is DISMISSED in
 accordance with the Order issued on today's date..

        Dated this 3rd day of January, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
